United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
William Hackney, for the appellant
Office of Solicitor, for the Director

Docket No. 07-279
Issued: May 21, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 13, 2006 appellant filed a timely appeal of an August 16, 2006 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established a foot injury causally related to his federal
employment.
FACTUAL HISTORY
The case was before the Board on a prior appeal. In a decision dated March 3, 2006, the
Board affirmed a September 28, 2005 decision of an Office hearing representative.1 The Board
found that appellant had not met his burden of proof to establish a left foot condition causally
related to operating a tow motor during federal employment. The medical evidence of record did
1

Docket No. 06-250 (issued March 3, 2006).

not contain a rationalized opinion on causal relationship. The history of the case was discussed
in the Board’s prior decision and is incorporated herein by reference.
Appellant requested reconsideration of his claim and submitted additional medical
evidence. In a report dated April 10, 2006, Dr. H. Gerard Siek, Jr., an orthopedic surgeon, stated
that appellant’s job had required that he stand eight hours per day at the back of a small tow
vehicle while leaning against a back rest. He stated that appellant had to press down
continuously with his right foot on a pedal while holding his left foot on another pedal. Dr. Siek
indicated that appellant had to tense up his feet, which became exhausting over an eight-hour
period. The constant tension caused contracture of the flexor tendons of the second, third and
fourth toes of the right foot, and later the same problem on the left foot. Dr. Siek opined that the
problems involving the toes of both feet were definitely related to his work activity. He
diagnosed bilateral severe pes planus, status post excision of the proximal heads of the phalanges
of both fifth toes, status post capsulotomies and tenolysis of the flexor tendons of second through
fourth right foot toes and third and fourth left foot toes.
In a report dated May 9, 2006, Dr. Harold Vogler, a podiatrist, stated in his history that
appellant “had a long-standing history of job-related problems pursuant to his feet.…” He
provided results on examination and stated neurological testing demonstrated neuropathy of the
left leg and plantar aspect of the foot and toes. Dr. Vogler stated, “Neuropathy impact related,
occupationally induced as a result of long-term repetitive left extremity impact against motorized
operational vehicle.”
By decision dated August 16, 2006, the Office reviewed the case on its merits and denied
modification. The Office found that the medical evidence was based on an inaccurate history.
LEGAL PRECEDENT
A claimant seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his claim by the weight of the reliable, probative
and substantial evidence, including that an injury was sustained in the performance of duty as
alleged and that any specific condition or disability claimed is causally related to the
employment injury.3
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.4

2

5 U.S.C. §§ 8101-8193.

3

20 C.F.R. § 10.115(e), (f) (2005); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

4

Ruby I. Fish, 46 ECAB 276, 279 (1994).

2

Causal relationship is a medical question that can generally be resolved only by
rationalized medical opinion evidence.5 A physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors must be based on a complete factual and medical background of the claimant.6
Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a
reasonable degree of medical certainty, and must be supported by medical rationale, explaining
the nature of the relationship between the diagnosed condition and appellant’s specific
employment factors.7
ANALYSIS
On reconsideration appellant submitted an April 10, 2006 report from Dr. Siek. The
Office found that the report was based on an inaccurate history, because the statement that
appellant continually pressed both pedals for eight hours was untrue. In support of its
conclusion, the Office referred to the September 28, 2005 decision of the hearing representative,
who stated that appellant exerted pressure on a pedal intermittently throughout the day.
The testimony of appellant, however, was that he exerted pressure constantly with his left
foot on a pedal to keep the motor running. With his right foot, he operated the tow motor by
pressing the pedal for acceleration and using the brakes. Appellant also stated that commencing
in 1994 or 1995 he operated the tow motor eight hours per day. No contrary evidence is
contained in the record. The history provided by Dr. Siek that appellant operated the motor eight
hours a day, held his left foot on a pedal and continuously used his right foot on another pedal is
essentially an accurate description of appellant’s job duties.
Dr. Siek opined that appellant’s left and right foot conditions and surgeries were causally
related to his federal employment. He explained the constant tension of the feet caused a
contracture of flexor tendons in the toes. While Dr. Siek’s opinion is not sufficient to meet
appellant’s burden of proof, the Board finds his opinion is of sufficient probative value to require
further development of the medical evidence.8
The case will be remanded to the Office for further development of the medical evidence.
After such further development as the Office deems necessary, it should issue an appropriate
decision.
CONCLUSION
The report from Dr. Siek is of sufficient probative value to require further development
of the medical evidence.

5

See Robert G. Morris, 48 ECAB 238 (1996).

6

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

7

Id.

8

See Rebel L. Cantrell, 44 ECAB 660 (1993); Udella Billups, 41 ECAB 260 (1989).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 16, 2006 is set aside and the case remanded for further
action consistent with this decision of the Board.
Issued: May 21, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

